             Case 1:18-cv-03728-SDG Document 32 Filed 05/05/20 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION
 UNITED STATES OF AMERICA, ex rel.
 HENRY B. HELLER,
      Plaintiffs,
                                                Civil Action File No.:
 v.
 GUARDIAN PHARMACY, LLC, and                    1:18-cv-03728-SDG
 GUARDIAN PHARMACY OF
 ATLANTA, LLC,
       Defendants.


             DEFENDANT GUARDIAN PHARMACY OF ATLANTA, LLC’S
                          MOTION TO DISMISS

        For the reasons set forth in the accompanying Brief in Support of its Motion

to Dismiss, Defendant Guardian Pharmacy of Atlanta, LLC (“Guardian Atlanta”)

respectfully moves to dismiss Relator Henry B. Heller’s (“Relator” or “Heller”)

Amended Complaint (“Complaint”) (Doc. 24) pursuant to Federal Rules of Civil

Procedure 9(b) and 12(b)(6).

        Guardian Atlanta seeks dismissal because Relator’s Complaint fails to state

a claim for relief as to Guardian Atlanta and fails to plead fraud with the requisite

particularity. Specifically, Relator alleges that Guardian Atlanta violated the

federal Anti-Kickback Statute (“AKS”) by furnishing “kickbacks” in exchange for

being designated as a “preferred pharmacy” by assisted living communities

(ALCs) and personal care homes (PCHs) (“Communities”). Relator alleges that


                                          1
14961157v1
             Case 1:18-cv-03728-SDG Document 32 Filed 05/05/20 Page 2 of 4




any claims billed by Guardian Atlanta to the Medicare program for drugs

provided to residents of these Communities were “tainted” by these “kickbacks”

and thus were false claims under the FCA.

        Relator’s claims must be dismissed because he does not adequately plead:

1) any underlying AKS violation; 2) any claim that includes items or services

“resulting from” an AKS violation; or 3) that the alleged violations were material to

Medicare’s decision to pay Guardian Atlanta’s claims.

        For these reasons, and as more specifically explained in Guardian Atlanta’s

Brief in Support of this Motion, Guardian Atlanta respectfully moves the Court to

dismiss Plaintiff’s Amended Complaint, without leave to amend, as to any claims

against Guardian Atlanta, and for such other and further relief, at law or in equity,

to which Guardian Atlanta may be entitled.

        Respectfully submitted this 5th day of May, 2020.

                                              ARNALL GOLDEN GREGORY LLP


                                              /s/ W. Jerad Rissler
                                              W. Jerad Rissler, Esq.
                                              Georgia Bar No. 142024
                                              jerad.rissler@agg.com
                                              Glenn P. Hendrix, Esq.
                                              Georgia Bar No. 346590
                                              glenn.hendrix@agg.com
                                              171 17th Street, Suite 2100

                                          2
14961157v1
             Case 1:18-cv-03728-SDG Document 32 Filed 05/05/20 Page 3 of 4




                                              Atlanta, Georgia 30363-1031
                                              404.873.8500 (Telephone)
                                              404.873.8501 (Facsimile)

                                              Attorneys for Defendant
                                              Guardian Pharmacy of Atlanta, LLC


                          CERTIFICATE OF COMPLIANCE
        The undersigned certifies that this pleading was prepared using Book

Antiqua 13-point font in accordance with Local Rule 5.1(C).

        This 5th day of May, 2020.

                                              /s/ W. Jerad Rissler
                                              W. Jerad Rissler, Esq.
                                              Georgia Bar No. 142024




                                          3
14961157v1
             Case 1:18-cv-03728-SDG Document 32 Filed 05/05/20 Page 4 of 4




                             CERTIFICATE OF SERVICE

        I hereby certify that on May 5, 2020, I electronically filed the foregoing

DEFENDANT             GUARDIAN        PHARMACY        OF     ATLANTA,        LLC’S

MOTION TO DISMISS with the Clerk of Court using the CM/ECF system which

will automatically send email notification of such filing to all Counsel of Record.

                                              /s/ W. Jerad Rissler
                                              W. Jerad Rissler
                                              Georgia Bar No. 142024


ARNALL GOLDEN GREGORY LLP
171 17th Street NW
Suite 2100
Atlanta, Georgia 30363-1031
Telephone: 404.873.8500
Facsimile: 404.873.8501




                                          4
14961157v1
